Rodgers, P. J.,
Plaintiff brought suit against defendants for $1,500. The matter was referred to compulsory arbitration in accordance with our rules and the arbitrators found for plaintiff. A timely appeal was filed. The fees of the board of arbitration were paid as required by our rules, but the costs required to be paid by the relevant statute were not paid. A motion to dismiss the appeal was filed and defendants immediately filed an answer and paid the *98costs in the amount of $19.75. Plaintiff contended that the payment of the costs after the time for filing an appeal had passed does not aid defendant. Defendants contend that they were misled by the rule of this court which set out the requirement of the repayment of the arbitrators’ fees but does not specifically require the payment of all other costs.
Our question is whether we should strictly apply the statute as was done in Ostot v. Shoff, 22 D. & C. 2d 488 (1960), or the more liberal viewpoint of Stanley Distributing Company v. Fetterhoff, 69 Dauph. 60 (1956), which refused to quash an appeal where the appellant had originally failed to pay the costs.
The right to trial by jury is guaranteed by the constitution and should not be lightly denied.
In this case, it is easy to see how counsel may have been misled by relying on the rules issued by this court. Under these circumstances, the motion to dismiss the appeal will be overruled.

Order

And now, March 28, 1963, plaintiff’s motion to dismiss the appeal in the above matter is overruled.